UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                                                          7/8/2021

        -against-

SHAQUILLE MCLEAN,                                                No. 21 CR 380 (01) (NSR)

                               Defendant.                                  ORDER


NELSON S. ROMÁN, United States District Judge:

       A review of the docket reveals that Defendant has been detained since his arrest on April 12,

2021 and Defendant is charged by felony information with knowing and intentional transmission in

interstate and foreign commerce communications containing threats to injure the person of another in

violation of Title 18, United States Code, Section 875(c). On July 7, 2021 Defendant indicated to the

Court that he wishes to enter a guilty plea during the conference scheduled for 3:00 P.M. on July 12,

2021. (ECF No. 7.)

       In light of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic, Defendant’s desire

to resolve this matter without a trial as quickly as possible, his counsel Ms. Brody’s desire to represent

her client during this critical juncture of his case before she retires on July 16, 2021, and in order to

comply with social distancing protocols and the directives provided by the Chief Judge of the United

States District Court for the Southern District of New York to limit in-person court appearances due to

the risk presented by COVID-19, it is the Court’s determination that in order to prevent serious harm

to the interest of justice, Defendant Shaquille McLean can and should be permitted to change his plea

by video teleconference or by telephone conference before a Magistrate Judge of this Court pursuant to

the CARES Act § 15002(b)(2)(A).

       Accordingly, it is hereby ORDERED that the plea hearing for Defendant Shaquille McLean be

conducted by video teleconference or by telephone conference (if video conference is unavailable)
before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all

parties concerned. The Clerk of Court is directed to terminate the motion at ECF No. 7.




Dated:   July 8, 2021                                      SO ORDERED:
         White Plains, New York


                                               ________________________________
                                                      NELSON S. ROMÁN
                                                    United States District Judge
